Wyly, J.
Defendant has appealed from a judgment against him as administrator of the succession of William anti Mary Sandle, on two promissory notes — one due on first November, 1861, and the other due seventeenth May, 1862.
The defense is a general denial and the prescription of five years. This suit was instituted after the prescription of five years had accrued on each of the notes; There' is no renunciation or interruption of prescription proved.
Plaintiffs have without avail attempted to avoid the consequences of prescription by proving that judicial proceedings could not be instituted on account of the rebellion- Tlie plea of prescription is well taken. C. C. 3505 ; Rabel v. Pourcian, 20 A. 132; Smith v. Stewart, lately decided.
It is therefore ordered that the judgment appealed from be avoided and annulled, and that this suit be dismissed at plaintiffs’ costs in both courts.